Case: 20-30682     Document: 00516414716         Page: 1     Date Filed: 08/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-30682                          August 1, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Alric Desmond Ackerson,

                                                           Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social Security,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-9158


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Alric Desmond Ackerson moves for leave to appeal in forma pauperis
   (IFP) from the district court’s summary judgment dismissing his action
   under 42 U.S.C. § 405(g) in which he challenged a decision by an
   Administrative Law Judge (ALJ) denying Social Security Disability


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30682      Document: 00516414716          Page: 2   Date Filed: 08/01/2022




                                    No. 20-30682


   Insurance Benefits. We GRANT the IFP motion, but the district court’s
   judgment dismissing the action must be affirmed.
          Our review “is limited to determining whether the decision is
   supported by substantial evidence in the record and whether the proper legal
   standards were used in evaluating the evidence.” Villa v. Sullivan, 895 F.2d
   1019, 1021 (5th Cir. 1990) (appeal of summary judgment). “Substantial
   evidence is more than a scintilla, less than a preponderance, and is such
   relevant evidence as a reasonable mind might accept as adequate to support
   a conclusion.” Id. at 1021-22 (internal quotation and citation omitted). A
   finding of no substantial evidence is appropriate only if no credible
   evidentiary choices or medical findings exist in the record to support the
   decision. Johnson v. Bowen, 864 F.2d 340, 343 (5th Cir. 1988).
          On appeal, Ackerson argues that the ALJ “cherry picked” the
   evidence and thus misconstrued his claim and the evidence and failed to
   properly evaluate his subjective testimony in light of other evidence about the
   pain resulting from the peripheral neuropathy caused by his diabetes. He also
   asserts that his peripheral neuropathy meets the legal definition of a listed
   impairment under Listing 11.14 of 20 C.F.R. Part 404, Subpart P,
   Appendix 1. However, the ALJ not only considered the neuropathy but also
   found that it was severe enough to reduce Ackerson’s capacity to do all but
   sedentary work. Ackerson’s contention is thus merely a disagreement with
   the ALJ’s weighing of the evidence, and he fails to show that the ALJ applied
   an improper legal standard or that the ALJ’s decision was not supported by
   substantial evidence. See Villa, 895 F.2d at 1022; see also Johnson, 864 F.2d
   at 343; Harrell v. Bowen, 862 F.2d 471, 480 (5th Cir. 1988). The district
   court’s judgment is AFFIRMED.




                                         2